Title: From Alexander Hamilton to Aaron Ogden, 25 February 1800
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York February 25. 1800.
          
          As I had Having forwarded the arrangement of the Relative Rank of your officers to the Secretary of War, I have written to him requesting his sanction to the proposed alteration of Captn. Bowman’s Rank. As it   ——— take  —, it —, be well   to let that officer act as first Captn in your Regiment until you shall receive further communication from me will probably take place it may be well for you to give – that idea — to the Officers of your Regiment.
          with true consideration &—
           Colonel Ogden.
        